     Case 1:04-cv-00798-PLF-GMH Document 1394 Filed 12/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )
                                          )                   Civil Action No. 04-0798 (PLF)
ALL ASSETS HELD AT BANK JULIUS            )
Baer & Company, Ltd., Guernsey            )
Branch, account number 121128, in the     )
Name of Pavlo Lazarenko et al.,           )
                                          )
              Defendants In Rem.          )
__________________________________________)

                                             ORDER

               On April 30, 2020, claimant Pavel Lazarenko filed a motion for summary

judgment on the Bank Julius Baer account [Dkt. No. 1257]. The United States filed its

opposition to claimant’s motion [Dkt. No. 1305] on June 16, 2020, and Mr. Lazarenko filed a

reply [Dkt. No. 1330] on July 24, 2020. In his reply, Mr. Lazarenko argues that the Court may

not consider any of the evidence offered by the United States in its opposition because the United

States “makes no effort to comply with its obligation under Federal Rule 56(c) to provide

admissible evidence.” Reply at 4; see Fed. R. Civ. P. 56(c)(2) (stating that a “party may object

that the material cited to support or dispute a fact cannot be presented in a form that would be

admissible in evidence”).

               Subdivision (c) of Federal Rule of Civil Procedure 56 was added to the rule in

2010. See Fed. R. Civ. P 56(c) advisory committee’s note to 2010 amendment. The advisory

committee notes explain that, under amended rule 56(c), the “burden is on the proponent to show

that the material is admissible as presented or to explain the admissible form that is
     Case 1:04-cv-00798-PLF-GMH Document 1394 Filed 12/14/20 Page 2 of 2




anticipated.” Id. The United States, however, has not sought leave to file a surreply to address

the admissibility of its evidence. The Court concludes that a surreply would aid its resolution of

the summary judgment motion. Accordingly, it is hereby

               ORDERED that the United States shall file a surreply to Mr. Lazarenko’s motion

for summary judgment on the Bank Julius Baer account; it is

               FURTHER ORDERED that the surreply shall explain how each piece of evidence

offered in opposition to the motion for summary judgment is admissible as presented or is

capable of being converted into a form that would be admissible at trial; and it is

               FURTHER ORDERED that the United States shall file is surreply on or before

January 11, 2021.

               SO ORDERED.


                                                              /s/
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: December 14, 2020
